MEMORANDUM **
Asad uz Zaman, his wife and their two daughters, citizens of Bangladesh, seek review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion in denying as untimely the petitioners’ motion to reopen because it was filed more than two years after their final removal order. See 8 U.S.C. § 1229a(c)(7)(C)(i) (motion to reopen must generally be filed within 90 days of final administrative removal order). The BIA considered the petitioners’ new evidence regarding their asylum claim and acted within its broad discretion in determining the evidence was insufficient to establish a prima facie showing of changed country conditions in Bangladesh. See 8 U.S.C. § 1229a(e)(7)(C)(ii) (no time limit on motion to reopen to apply for asylum based on changed country conditions); Ordonez v. INS, 345 F.3d 777, 785 (9th Cir.2003) (defining a prima facie case).
PETITION FOR REVIEW DENIED.

 This disposition, is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.